[Cite as Soliel Tans, L.L.C. v. Timber Bentley Coe, L.L.C., 2019-Ohio-4889.]

                           COURT OF APPEALS OF OHIO

                          EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA

SOLIEL TANS, L.L.C., ET AL.,                          :

     Plaintiffs-Appellants,                           :
                                                                          No. 108125
     v.                                               :

TIMBER BENTLEY COE, L.L.C. ET AL., :

     Defendants-Appellees.                            :


                            JOURNAL ENTRY AND OPINION

             JUDGMENT: AFFIRMED
             RELEASED AND JOURNALIZED: November 27, 2019


          Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CV-18-903198


                                         Appearances:

             Wendy S. Rosett, for appellants.

             Dinn, Hochman & Potter, L.L.C., Steven B. Potter, and
             Carly A. Boyd, for appellees.

MICHELLE J. SHEEHAN, J.:

              Soliel Tans, L.L.C. and its managing member Trinity Steffen

(collectively referred to as “Tenant” hereafter) appeal from a judgment of the

Cuyahoga County Court of Common Pleas granting summary judgment in favor of
Timber Bentley Coe, L.L.C. and its member and agent Douglas Bercu (collectively

referred to as “Landlord” hereafter).

              The parties entered into a lease agreement in 2016, and Tenant alleged

Landlord failed to properly maintain the premises, causing damages to Tenant. In

2017, Landlord filed a complaint for eviction and breach of contract against Tenant

in Rocky River Municipal Court.1 The municipal court granted eviction, and

Landlord subsequently dismissed the breach of contract count of the complaint.

              In 2018, Tenant filed the instant lawsuit in the Cuyahoga County

Common Pleas Court. Landlord filed a motion to dismiss on the ground that

Tenant’s claim for damages relating to the subject lease was barred because Tenant

failed to raise compulsory counterclaims regarding its alleged damages stemming

from Landlord’s breach of the lease in the municipal court case. After providing

notice to the parties, the trial court converted the motion to dismiss to a motion for

summary judgment and ruled in favor of Landlord. On appeal, Tenant assigns the

following two errors for our review:

      I.     The trial court erred to the prejudice of the Appellants by
             converting the Appellees’ Motion to Dismiss into a Motion for
             Summary Judgment and, at the very least, by failing to stay the
             proceedings pursuant to Rule 56(F) of the Ohio Rules of Civil
             Procedure, as requested by the Appellants.

      II.    Reviewing the converted Motion for Summary Judgment de
             novo, the Record is clear and convincing that the trial court



      1 In the 2017 municipal court lawsuit (as well as the 2017 common pleas case), only
the corporate entities were named as parties. Nonetheless, we will refer to the parties as
Landlord and Tenant in all three cases.
             erred to the prejudice of the Appellants by granting the
             Appellees’ converted Motion for Summary Judgment.

              Having fully reviewed the record, we find no merit to the claims raised

in the assignments of error. Accordingly, we affirm the trial court’s judgment.

                I.     Substantive Facts and Procedural History

              Timber Bentley Coe, L.L.C. is the owner of a commercial property

located at 24101 Lorain Road, North Olmsted, Ohio. Soliel Tans, L.L.C. is a business

that provides tanning and related services. On July 28, 2016, the two parties entered

into a three-year lease agreement commencing in November 2016. The relationship

between Landlord and Tenant deteriorated quickly. Tenant alleged there were

several problems with the conditions of the property.2

   a. 2017 Cuyahoga County Common Pleas Court Case

              On September 29, 2017, Tenant filed a lawsuit in the Cuyahoga County

Common Pleas Court (Cuyahoga C.P. No. CV 17 886685), alleging Landlord

breached the lease agreement and also violated its duties as a landlord under R.C.

1310.47. Tenant sought damages, declaratory judgment, and injunctive relief.




      2  Apparently, prior to the subject lease, Tenant leased a commercial property in a
different location from a different landlord. Tenant alleged that it experienced water
leaking and problems with electric equipment and air conditioning in that location and it
was forced to close its business on several occasions. Tenant alleged Landlord induced
Tenant to move to the subject premises with promises of a location free of these issues.
However, Tenant alleged Landlord failed to maintain and repair the subject premises.
Tenant also alleged Landlord had permitted Tenant to “delay transferring the electric
service into its name and accepted payments of that obligation from [Tenant]” and that
Landlord, “with only 48 hours’ notice, then informed [Tenant] that [it] intended to
terminate electric service as of October 1, 2017.”
              However,    Tenant’s    complaint      erroneously   named     “Timber

Development Corporation aka Timber Development Company, L.L.C.” as the

defendant. On December 13, 2017, the trial court dismissed the case with prejudice

on the ground that the named defendant was not a party to the lease agreement.

   b. 2017 Municipal Court Case

              While the Cuyahoga County Common Pleas Court case was pending,

on November 6, 2017, Landlord filed a complaint for eviction (forcible entry and

detainer) and breach of contract against Tenant in the municipal court, in Rocky

River M.C. No. 17 CVG 2375. Landlord alleged Tenant failed to (1) pay the security

deposit of $3,200, (2) maintain an HVAC Maintenance Agreement as required by

the lease, and (3) maintain an insurance policy underwritten by a company rated

“best” as also required by the lease.      Landlord sought eviction and damages

stemming from Tenant’s breach of the lease.

              On November 27, 2017, the municipal court held an eviction hearing

in the case. After the hearing, the court granted eviction but allowed Tenant to file

an answer regarding the breach of contract claim.3




      3  As alleged by Tenant in its brief in opposition to the motion for summary
judgment, Tenant represented that, in the municipal court case, on the same day the
eviction hearing was held, November 27, 2017, Tenant filed a motion to dismiss the
eviction proceedings or to transfer the matter to the then-pending common pleas case
(which was subsequently dismissed due to the erroneously naming of the defendant). The
municipal court later dismissed Tenant’s motion to transfer as moot.
              On December 29, 2017, Tenant filed an answer, raising 13 affirmative

defenses but did not assert any counterclaims against Landlord. Subsequently, on

January 23, 2018, Landlord filed a Civ.R. 41(A)(1)(a) notice of dismissal of Count 2

(breach of contract) of its complaint with prejudice. The municipal court journalized

the dismissal on January 25, 2018.

   c. Instant Case

              On September 4, 2018, Tenant filed the instant complaint in the

Cuyahoga County Common Pleas Court against Landlord, alleging breach of

contract, fraudulent inducement, respondeat superior, negligence, and intentional

infliction of emotional distress, all relating to the subject lease agreement and

subject premises. The complaint named Soliel Tans, L.L.C. and its managing

member Trinity Steffen as plaintiffs, and Timber Bentley Coe, L.L.C. and its member

and agent Douglas Bercu as defendants.

              On October 4, 2018, Landlord filed a motion to dismiss and requested

the motion be converted to a motion for summary judgment should the trial court

find consideration of the motion would require an analysis of matters outside the

pleading. Landlord argued the complaint should be dismissed because Tenant’s

claims were compulsory counterclaims in the municipal court case. Landlord

attached several exhibits to its motion.

              Exhibit A was a copy the complaint filed on September 29, 2017, in

the common pleas court (CV 17 886685); exhibit B was the affidavit of Trinity

Steffen filed in that case; exhibit C was a copy of the journal entry in that case
journalized on December 13, 2017; exhibit D was the “Complaint for Eviction and

Breach of Contract” filed with the clerk of Rocky River Municipal Court by Attorney

Steven Potter on November 6, 2017, at 3:57 p.m., which attached several exhibits —

the subject lease agreement; a notice of default dated October 10, 2017; and a three-

day notice for eviction; exhibit E was a copy of the journalized entry granting

eviction dated November 28, 2017, and signed by a municipal court judge; Exhibit

F was a copy of the answer filed by Tenant’s attorney Wendy Rosett on December

18, 2017, in that case; Exhibit G was a copy of the dismissal entry signed by the same

municipal court judge and journalized on January 25, 2018.

              Also attached to the motion was Attorney Steven Potter’s affidavit.

Attorney Potter stated the affidavit was made upon personal knowledge and that (1)

exhibits A to C were true copies of pleadings or orders filed in Aces & Jaxis L.L.C.

d.b.a. Soliel Tans v. Timber Development Corporation, Cuyahoga County C.P. No.

CV 17 886685, and (2) exhibits D-G were true and accurate copies of pleadings and

orders filed or issued in Rocky River M.C. No. 17 CVG 2375.

              Also attached to the motion was an affidavit by Douglas Bercu, a

member of Timber Bentley Coe authorized to act on its behalf. Bercu stated

(1) Timber Bentley Coe filed a lawsuit against Soliel Tans, L.L.C., in Rocky River

M.C. No. 17 CVG 2375, which raised two counts, eviction and damages (for breach

of contract); (2) the municipal court held a hearing on the eviction matter on

November 27, 2017, where Trinity Steffen appeared on behalf of Soliel Tans; (3) the
municipal court granted eviction; and (4) on January 25, 2018, the municipal court

journalized an entry dismissing the damages count of the complaint.

               On October 9, 2018, the trial court in this matter journalized an entry

which stated “[t]he court will treat defendants’ motion to dismiss as a motion for

summary judgment pursuant to Civ.R. 56. Plaintiff[s] to file any brief in opposition

by 11/09/2018; [Defendants’] reply, if any, to be filed by 11/19/2018.”

               Subsequently, Tenant filed a “Brief in Opposition to Defendants’

Motion for Summary Judgment/Motion to Dismiss or Motion to Stay Summary

Proceedings.”4 Tenant claimed the trial court should not consider the proceedings

in the municipal court case because the court cannot take judicial notice of

proceedings in another case. Moreover, Tenant asserted that Attorney Steven Potter

was not a records custodian for the court and his affidavit could not authenticate the

court documents. Tenant asserted that, in the municipal court case, before Tenant

had an opportunity to further investigate the damages and file a counterclaim

against Landlord, Landlord prematurely dismissed the breach of contract count of




       4 In an affidavit attached to the complaint, Tenant’s managing member, Trinity
Steffen alleged that Landlord “permitted us, since the inception of the Lease, to delay
transferring the electric service into the name of Plaintiff Soliel and accepted payments of
that obligation from Plaintiff Soliel. [Landlord], with only 48 hours notice, then informed
me that they intended to terminate electric service as of October 1, 2017. [Landlord] did
this knowing that we were unable to effect such a transfer on 48-hours notice and that
terminating electric service would cause irreparable harm to me and the business.”
Steffen also alleged that Landlord was “aware that we were experiencing major issues
involving water leaking into the premises and electrical equipment as well as inoperable
air conditioning ***.” She stated Landlord insisted the premises did not have these
problems prior to Tenant’s move-in.
the case. Tenant asked the court to deny Landlord’s motion for summary judgment

or, in the alternative, stay the summary judgment ruling pursuant to Civ.R. 56(F).

              On December 7, 2016, Landlord filed a reply brief. In response to

Tenant’s assertion that the court documents in the prior court cases cannot be

considered by the trial court in this case, Landlord attached to its reply brief six

exhibits, which were certified copies of (1) the Rocky River Municipal Court docket

in Case No. 17 CVG 2375, (2) November 28, 2017 magistrate’s decision in the case;

(2) January 25, 2018 notice of dismissal in the case; (4) the Cuyahoga Court of

Common Pleas Court docket in CV 17 886685, (5) Tenant’s complaint in that case;

and (6) December 13, 2017 entry of dismissal in the case.

              On December 18, 2018, the trial court issued a decision in the instant

case. It struck the exhibits (the certified copies of the court documents) attached to

Landlord’s reply brief because Landlord filed the exhibits without first obtaining

leave of court to accompany its reply brief with the additional evidentiary materials.

The court, however, granted summary judgment in favor of Landlord. Tenant now

appeals.

   II.     Analysis

              We review a trial court's entry of summary judgment de novo, using

the same standard as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

105, 671 N.E.2d 241 (1996). Summary judgment may only be granted when the

following is established: (1) there is no genuine issue as to any material fact; (2) the

moving party is entitled to judgment as a matter of law; and (3) that reasonable
minds can come to but one conclusion, and the conclusion is adverse to the party

against whom the motion for summary judgment is made, who is entitled to have

the evidence construed most strongly in its favor.           Harless v. Willis Day

Warehousing Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 46 (1978); Civ.R. 56(E).

              On appeal, Tenant raises two assignments of error. Under the first

assignment of error, it argues that the trial court erred in converting Landlord’s

motion to dismiss into a motion for summary judgment and that the court erred in

failing to stay the proceedings pursuant to Civ.R. 56(F). Under the second

assignment of error, Tenant argues that its claims in the instant case are not barred

by res judicata and that the pleadings and entries in the municipal court case cannot

be considered by the trial court because they were not properly authenticated. We

address these four claims in turn.

      a. Conversion of the Motion to Dismiss to Summary Judgment

              Under the first assignment of error, Tenant asserts two claims. First,

it asserts that the trial court improperly converted Landlord’s motion to dismiss to

a motion for summary judgment. Pursuant to Civ. R. 12(B), when a motion to

dismiss for failure to state a claim for relief contains matters outside the pleadings,

as in the instant case, the motion may be converted into a motion for summary

judgment provided the parties are given a reasonable opportunity to present all

materials pertinent to the motion. Sciko v. Cleveland Elec. Illum. Co., 83 Ohio

App.3d 660, 663, 615 N.E.2d 674 (8th Dist.1992); Park v. Acierno, 160 Ohio App.3d

117, 2005-Ohio-1332, 826 N.E.2d 324 (7th Dist.), citing Petrey v. Simon, 4 Ohio
St.3d 154, 156, 447 N.E.2d 1285 (1983). It is the trial court’s “responsibility either

to disregard extraneous material or to convert a motion to dismiss into a motion for

summary judgment when additional materials are submitted.” Keller v. Columbus,

100 Ohio St.3d 192, 2003-Ohio-5599, 797 N.E.2d 964, ¶ 18. Before converting a

motion to dismiss for failure to state a claim into a motion for summary judgment,

the trial court must give actual notice to the parties and provide an opportunity to

respond. State ex rel. Baran v. Fuerst, 55 Ohio St.3d 94, 97, 563 N.E.2d 713 (1990).

              Here, Landlord filed a “Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment” on October 4, 2018. As it is improper to look at

matters outside the pleadings in ruling on a Civ.R. 12(B) motion, the trial court

properly gave notice to the parties that it would treat the motion to dismiss as a

motion for summary judgment. On October 9, 2018, the trial court issued a journal

entry to notify the parties of its intention to treat the motion to dismiss as a motion

for summary judgment and gave Tenant 30 days to respond to the motion. The Ohio

Supreme Court has held that a court must notify all parties that it has converted a

motion to dismiss for failure to state a claim into a motion for summary judgment

at least 14 days in advance. Petrey at 154.

              The trial court complied with the notice required by Civ.R. 12(B) and

gave the parties a reasonable opportunity to respond. As the record reflects, Tenant

did respond to the trial court’s notice for the conversion and filed its opposition to

the converted motion for summary judgment.           The trial court did not err in

converting Landlord’s motion to dismiss into a motion for summary judgment.
   b. Request for Continuance under Civ.R. 56(F)

              Under the first assignment of error, Tenant also claims the trial court

erred in failing to stay the proceedings pursuant to Civ.R. 56(F) as it had requested.

In its brief in opposition to Landlord’s motion to dismiss, treated as a motion for

summary judgment by the trial court, Tenant asked the trial court to deny the

motion for summary judgment or, in the alternative, stay the summary judgment

ruling pursuant to Civ.R. 56(F).

              Civ.R. 56(F) permits the trial court to allow additional time for

discovery to oppose a summary judgment motion. Civ.R. 56(F) provides:

      Should it appear from the affidavits of a party opposing the motion for
      summary judgment that the party cannot for sufficient reasons stated
      present by affidavit facts essential to justify the party’s opposition, the
      court may refuse the application for judgment or may order a
      continuance to permit affidavits to be obtained or discovery to be had
      or may make such other order as is just.

“Civ.R. 56(F) provides a method by which a party may seek a continuance on a

motion for summary judgment so that he may obtain affidavits opposing the

motion or conduct discovery relevant to it.” Glimcher v. Reinhorn, 68 Ohio App.3d

131, 137, 587 N.E.2d 462 (10th Dist.1991).

              “The burden is upon the party seeking to defer the court’s action on a

motion for summary judgment to demonstrate that a continuance is warranted[.]”

Kupczyk v. Kuschnir, 8th Dist. Cuyahoga No. 76614, 2000 Ohio App. LEXIS 3380,

5-6 (July 27, 2000). “Mere allegations requesting a continuance or deferral of action

for the purpose of discovery are not sufficient reasons why a party cannot present
affidavits in opposition to the motion for summary judgment. There must be a

factual basis stated and reasons given why it cannot present facts essential to its

opposition to the motion.” Gates Mills Invest. Co. v. Pepper Pike, 59 Ohio App.2d

155, 169, 392 N.E.2d 1316 (8th Dist.1978). The trial court's determination under

Civ.R. 56(F) is a matter within its sound discretion and it is reviewed under an abuse

of discretion standard. Juergens v. House of Larose, Inc., 8th Dist. Cuyahoga No.

106972, 2019-Ohio-94, ¶ 51 (the trial court has considerable discretion in the

regulation of discovery proceeding); and Scaccia v. Dayton Newspapers, Inc., 170

Ohio App.3d 471, 476, 2007-Ohio-869, 867 N.E.2d 874, 878 (2d Dist.).

              Here, Tenant opposed the motion for summary judgment asserting

that the claims it raised in this present case were not barred by res judicata because

the claims did not constitute compulsory counterclaims in the municipal court case.

Although Tenant sought a continuance of a ruling on the motion for summary

judgment, it did not set forth any reasons for a continuance or explain why

additional discovery was necessary. We note this was not the first litigation filed

between the parties on the subject commercial lease. Furthermore, the evidence

regarding the pleadings and entries in the municipal court case was equally

accessible to Tenant. “The party seeking additional time to respond to a motion for

summary judgment must present sufficient reasons that would justify the requested

continuance, and do more than merely assert generally the need for additional

discovery.” Juergens at ¶ 52, citing Grill v. Artistic Renovations, 8th Dist. Cuyahoga

No. 105882, 2018-Ohio-747, 106 N.E.3d 934, ¶ 33. Based on the record before us,
therefore, the trial court did not abuse its discretion in ruling on the summary

judgment without staying the summary judgment proceeding for additional

discovery under Civ.R. 56(F). The first assignment of error is without merit.

   c. Compulsory Counterclaim

              We now turn to the main issue in this appeal, raised under the second

assignment of error: whether Tenant was required to bring any compulsory

counterclaims against Landlord when Landlord filed the forcible entry and detainer

and breach of contract action in the Rocky River Municipal Court.

              Civ.R. 13(A) governs compulsory counterclaims. It states:

      A pleading shall state as a counterclaim any claim which at the time
      of serving the pleading the pleader has against any opposing party, if
      it arises out of the transaction or occurrence that is the subject matter
      of the opposing party’s claim and does not require for its adjudication
      the presence of third parties of whom the court cannot acquire
      jurisdiction.

              Under Civ.R. 13(A), “all existing claims between opposing parties that

arise out of the same transaction or occurrence must be litigated in a single lawsuit,

regardless of which party initiates the action.” Ferarra v. Vicchiarelli Funeral

Servs., 2016-Ohio-5144, 69 N.E.3d 171, ¶ 11 (8th Dist.), citing Rettig Ents. v.

Koehler, 68 Ohio St.3d 274, 626 N.E.2d 99 (1994), paragraph one of the syllabus. In

Ferarra, this court explained that “[i]n addition to promoting judicial economy, the

rule is designed to assist courts with the ‘orderly delineation of res judicata.’” Id.,

quoting Lewis v. Harding, 182 Ohio App.3d 588, 2009-Ohio-3071, 913 N.E.2d

1048, ¶ 12 (8th Dist.). “The purpose of Civ.R. 13, much like the doctrine of res
judicata, is to avoid multiplicity of suits by requiring in one action the litigation of

all existing claims arising from a single transaction or occurrence, no matter which

party initiates the action.” Forney v. Climbing Higher Ents., Inc., 158 Ohio App.3d

338, 2004-Ohio-4444, 815 N.E.2d 722 (9th Dist.). A party who fails to assert a

compulsory counterclaim at the proper time is barred from litigating that claim in a

subsequent lawsuit. Rettig at 277.

               Forcible    entry    and    detainer    actions    are    governed     by

R.C. Chapter 1923. Because a forcible entry and detainer action is a summary

proceeding, R.C. 1923.03 provides that “[j]udgments under this chapter are not a

bar to a later action brought by either party.” Under the statute, “if a landlord files

an action for forcible entry and detainer and does not join that action with any other

action, the tenant need not file any counterclaims. Civ.R. 13(A) does not apply in

forcible entry and detainer actions to require tenants to assert compulsory

counterclaims.” Haney v. Roberts, 130 Ohio App.3d 293, 300, 720 N.E.2d 101 (4th

Dist.1998). “If, however, the landlord joins another action with the forcible entry

and detainer action, Civ.R. 13(A) does apply to that other action and, consequently,

the tenant must assert compulsory counterclaims.” Id. See also Adams v. Romine,

2019-Ohio-482, 130 N.E.3d 1050, ¶ 26 (5th Dist.) (“[a]lthough Civil Rule 13(A) is

inapplicable to a forcible entry and detainer action, it is applicable to a suit for back

rent or for money damages.”); Forney; Kerr v. Lakewood Shore Towers, Inc., 8th

Dist. Cuyahoga No. 93462, 2010-Ohio-265 (once the forcible entry and detainer

action is coupled with an action for back rent or damages, Civ.R. 13(A) is applicable
and all compulsory counterclaims must be asserted); and Carter v. Russo Realtors,

10th Dist. Franklin No. 99AP-585, 2000 Ohio App. LEXIS 823 (March 7, 2000).

              Given the case law authority, Civ.R. 13(A) applies to the forcible entry

and detainer action filed by Landlord in the Rocky River Municipal Court because

Landlord’s action was coupled with a breach of contract count seeking money

damages. Accordingly, Tenant was required to bring any compulsory counterclaims

it had against Landlord. Having determined that Civ.R. 13(A) is applicable here, we

must next determine whether Tenant’s claims raised in the instant complaint are

compulsory counterclaims in the municipal court case.

              We apply a two-part test for determining whether there is a

compulsory counterclaim: (1) whether the claim existed at the time of serving the

pleading, and (2) whether the claim arose out of the transaction or occurrence that

is the subject matter of the opposing claim. Adams at ¶ 23, citing Rettig, 68 Ohio

St.3d 274, 626 N.E.2d 99. The Rettig court also set forth a “logical relation” test for

determining whether claims “arise out of the same transaction or occurrence.”

Under the “logical relation” test, “‘a compulsory counterclaim is one which is

logically related to the opposing party’s claim where separate trials on each of their

respective claims would involve a substantial duplication of effort and time by the

parties and the courts.’” Adams at ¶ 25, quoting Rettig. “‘[M]ultiple claims are

compulsory counterclaims where they involve many of the same factual issues, or

the same factual and legal issues, or where they are offshoots of the same basic

controversy between the parties.’” Id., quoting Rettig. The purpose behind the rule
is to “‘avoid multiplicity of actions and to achieve a just resolution by requiring in

one lawsuit the litigation of all claims arising from common matters.’” Id., quoting

Rettig.

              Regarding the first question, Tenant’s claims relating to the alleged

breach of contract by Landlord existed by November 2017, when Landlord filed the

forcible entry and detainer action in the municipal court, and the alleged fraudulent

inducement occurred when the parties entered into the lease agreement in July

2016.

              Regarding the second question, all of Tenant’s claims arose from the

parties’ lease agreement concerning the premises located at 24101 Lorain Road; as

such, they were “logically related” to Landlord’s claim in the municipal court case,

which related to the same lease agreement governing the same premises. Forney,

158 Ohio App.3d 338, 2004-Ohio-4444, 815 N.E.2d 722, at ¶ 19 (each of tenant’s

causes of action arose from the landlord-tenant relationship over the subject

premises and therefore logically related to the landlord’s claims in the landlord’s

prior forcible entry and detainer action). See also McAlpine v. Patrick, 8th Dist.

Cuyahoga No. 86453, 2006-Ohio-1101, ¶ 16.

              Because Tenant’s claims existed at the time Landlord filed the forcible

entry and detainer action in the municipal court and “arose out of the same

transaction,” the claims were compulsory counterclaims and must be raised in the

prior detainer action under Civ.R. 13(A). As Tenant failed to assert the claims raised

in the instant complaint against Landlord in the municipal court case, the doctrine
of res judicata bars Tenant from subsequently bringing these claims against

Landlord in the common pleas court. Forney at ¶ 20 (as the tenant failed to present

claims relating to the lease when the landlord’s forcible entry and detainer was

pending before the Akron Municipal Court, the tenant was barred by res judicata

from bringing these claims against the landlord in the Summit County Court of

Common Pleas), citing DeNigris v. Walker, 9th Dist. Medina No. 2971-M, 2000

Ohio App. LEXIS 2196, 10 (May 24, 2000), and Quintus v. McClure, 41 Ohio App.3d

402, 402-403, 536 N.E.2d 22 (9th Dist.1987) (failure to assert a compulsory

counterclaim pursuant to Civ.R. 13 constitutes res judicata). See also, e.g., Fender

v. Miles, 185 Ohio App.3d 136, 2009-Ohio-6043, 923 N.E.2d 631 (12th Dist.) (“[t]he

failure to assert a compulsory counterclaim operates as a bar to the litigation of the

counterclaim in a subsequent lawsuit; thus, failure to assert a compulsory

counterclaim constitutes res judicata”).

              Tenant argues Haney, 130 Ohio App.3d 293, 720 N.E.2d 101, and its

progeny does not apply here because the damages count in the municipal court case

was ultimately dismissed by Landlord and Tenant had “neither the duty nor the

opportunity” to file the counterclaims. This claim is without merit. First, regarding

Tenant’s assertion that it could not file the counterclaims in the municipal court case

because the 2017 common pleas court case it filed against Landlord was still pending

at the time, our review of the record reflects the common pleas court dismissed the

2017 case on December 13, 2017, and Tenant had until December 29, 2017, to file an

answer (and any counterclaims) in the municipal court action.
              Second, Tenant knew about Landlord’s claims (eviction and damages)

against Tenant since November 6, 2017, when the forcible entry and detainer action

was initiated. Tenant itself had filed a complaint against Landlord on September

29, 2017, and therefore, it must have known the damages it alleged to have sustained

from Landlord’s breach of the lease. Tenant’s assertion that it had neither the

opportunity to investigate its damages nor the duty to file the counterclaims between

November 6, 2017, and January 23, 2018 (when Landlord eventually dismissed the

breach of contract count) is not supported by the record, especially in light of the

fact that it filed an answer raising numerous defenses to the breach of contract

count. Finally, we note that although the instant complaint added the corporate

entities’ principals — Steffen as an additional plaintiff and Bercu as additional

defendant — res judicata remains applicable because the corporate entity and its

principal were in privity with each other. Forney, 158 Ohio App.3d 338, 2004-Ohio-

4444, 815 N.E.2d 722, at ¶ 21-23.

   d. Authentication of Pleadings and Court Entries

              Under the second assignment of error, Tenant also claims the trial

court cannot consider the pleadings and court entries in the Rocky River Municipal

Court case because these documents have not been properly authenticated by a

records custodian.

             In the motion to dismiss filed by Landlord in the instant case,

Landlord attached several exhibits relating to the municipal court case: (1) a copy

of Landlord’s “Complaint for Eviction and Breach of Contract”; (2) a copy of the
journalized entry granting the eviction signed by the municipal court judge; (3) a

copy of the answer filed by Tenant’s attorney; and (4) a copy of the dismissal entry

signed by the same municipal court judge. While these copies were not certified,

Attorney Potter, Landlord’s attorney, submitted an affidavit stating that these

documents were true and accurate copies of the pleadings and orders filed or issued

in Rocky River M.C. No. 17 CVG 2375 in Rocky River Municipal Court.

               Evid.R. 901 (“Requirement of authentication or identification”) states

that “[t]he requirement of authentication or identification as a condition precedent

to admissibility is satisfied by evidence sufficient to support a finding that the matter

in question is what its proponent claims.”

               Evid.R. 902 (“Self-authentication) governs self-authentication of

public records. It states:

      (4) Certified copies of public records. A copy of an official record or
      report or entry therein, or of a document authorized by law to be
      recorded or filed and actually recorded or filed in a public office,
      including data compilations in any form, certified as correct by the
      custodian or other person authorized to make the certification, by
      certificate complying with paragraph (1), (2), or (3) of this rule or
      complying with any law of a jurisdiction, state or federal, or rule
      prescribed by the Supreme Court of Ohio.

“[C]ertified municipal court documents that are self-authenticating under

Evidence Rule 902(4) are admissible under Evid.R. 803(8) (the public records

exception to the hearsay rule).” State v. Davis, 9th Dist. Summit No. 25680, 2012-

Ohio-788, ¶ 17. However, the copies of the court documents in the municipal court

case attached to Landlord’s motion to dismiss were not certified and, therefore, the
self-authentication rule under Evid.R. 902 does not apply here.5 Tenant claims

that because the documents were not self-authenticating, an affidavit from the

records custodian regarding these documents would be required.

              The Rules of Evidence do not prohibit the admission of the court

documents without an affidavit from the records custodian. Evid.R. 803(8) (public

records exception to the hearsay rule) encompasses dockets and journal entries of

courts. State v. Glacken, 13 Ohio Misc.2d 17, 19, 469 N.E.2d 95, 98 (1984). The rule

states:

      (8) Public records and reports. Records reports, statements, or data
      compilations, in any form, of public offices or agencies, setting forth
      (a) the activities of the office or agency, or (b) matters observed
      pursuant to duty imposed by law as to which matters there was a duty
      to report, excluding, however, in criminal cases matters observed by
      police officers and other law enforcement personnel, offered by
      defendant, unless the sources of information or other circumstances
      indicate lack of trustworthiness.

(Emphasis added.)     The proponent of the public record which is not self-

authenticating is required to present some extrinsic evidence demonstrating the

public record is what it purported to be. State v. Morrow, 138 Ohio App.3d 38, 42,

740 N.E.2d 314 (2d Dist.2000). However, “[t]he foundational conditions for

evidence introduced pursuant to Evid.R. 803(8)(a) are minimal and do not require

the testimony of a custodian or other qualified witness as a precondition to




      5 Although Landlord attempted to submit certified copies of the same documents
by attaching them to its reply brief, the trial court struck them because they were
submitted without the leave of court.
admissibility.” Id., citing State v. Breeze, 89 Ohio App.3d 464, 472, 624 N.E.2d

1092 (2d Dist.1993).

              Here, we find Landlord presented sufficient evidence to support a

finding that the court documents were what they purported to be. Attorney Potter,

who was also Landlord’s trial counsel in the municipal court case, stated in the

affidavit that the affidavit was made upon personal knowledge and the four exhibits

were true copies of pleadings and orders filed or issued in the Rocky River M.C. No.

CV 17 886685. As such, Landlord sufficiently established the authenticity of the

documents in the municipal court case. The second assignment of error lacks merit.

              Judgment affirmed.

      It is ordered that appellees recover of appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

      common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________
MICHELLE J. SHEEHAN, JUDGE

PATRICIA ANN BLACKMON, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR